                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )    Case No. 1:17-cr-00165-TWP-MJD
                                                       )
ANGELICA NAOMI GUZMAN-CORDOBA,                         ) -04
JOEL ALVARADO-SANTIAGO                                 )
                                                       ) -09
Defendants.                                            )

                      ENTRY ON GOVERNMENT’S MOTION IN LIMINE

        This matter is before the Court on the United States’ (the “Government”) Motion in Limine

seeking to preclude Defendant Angelica Naomi Guzman-Cordoba (“Guzman-Cordoba”) from

introducing evidence making arguments relating to a duress defense (Filing No. 479). In her

response, Guzman-Cordoba said she does not intend to offer duress as a defense, but she does

intend to defend herself against the conspiracy charge by denying that she had knowledge of the

agreement or that she voluntarily participated in it. (Filing No. 484.)

        Guzman-Cordoba is charged in Count One with Conspiracy to Distribute Controlled

Substances in violation of 21 U.S.C. § 846 and in Count Seven with Distribution of

Methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. (Filing No. 237.)

Initially, Guzman-Cordoba intended to present a duress defense. In service of that defense she

filed a Motion to Sever which, if granted, would allow her to “receive a fair trial and testify freely.”

(Filing No. 336.) In response, the Government moved to exclude Guzman-Cordoba from making

arguments or introducing evidence relating to a duress claim absent a sufficient evidentiary proffer.

(Filing No. 350.) Guzman-Cordoba then moved to withdraw her duress defense and to strike
“references to that defense”. (Filing No. 359.) The Court granted her motion to withdraw her

defense and denied the Government’s motion in limine as moot. (Filing No. 362; Filing No. 363.)

        The Government summarized the evidence it would seek to admit in its sealed Santiago

Proffer. (Filing No. 471.) In a sealed response to that Proffer, Guzman-Cordoba anticipated

offering evidence that would show that her actions in the alleged conspiracy were not voluntary

and did not constitute an agreement between the parties necessary for admission of hearsay

statements under Federal Rule of Evidence 801(d)(2)(E). 1 (Filing No. 477.) Although Guzman-

Cordoba did not specifically cite duress, she painted a picture of her participation in the alleged

drug trafficking organization that sounds like duress. Id. at 2. In particular, she alleges that she

was taken into custody of members of the conspiracy and, among other things, “was beaten and

threatened with death to herself and her family if she did not do exactly as she was told.” Id. She

asserts this evidence will come via her own testimony and the testimony of one of the

Government’s cooperator witnesses. Id.

        The Government views Guzman-Cordoba’s Response to the Santiago Proffer as a

reassertion of her duress defense. (Filing No. 479.) Its Motion in Limine seeks to prevent Guzman-

Cordoba from asserting a duress defense at trial. Id.

        The Court excludes evidence on a motion in limine only if the evidence clearly is not

admissible for any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp.

1398, 1400 (N.D. Ill. 1993). “Generally, whether or not an affirmative defense is available to a

defendant requires the resolution of factual issues, and thus, where a court rules on the availability

of a pre-trial motion in limine, the trial court must accept as true the evidence proffered by the

defendants. U.S. v. Tokash, 282 F.3d 962, 967 (7th Cir. 2002) (citing U.S. v. Santiago-Godinez,


1
 Federal Rule of Evidence 801(d)(2)(E) exempts from the hearsay rules any “statement [ ] offered against an opposing
party and…[ ] made by the party’s coconspirator during and in furtherance of the conspiracy.”

                                                         2
12 F.3d 722, 727 (7th Cir. 1993)). Nevertheless, if the evidence proffered by the defendants is

insufficient as a matter of law to support the affirmative defense, the court will preclude

presentation of that defense at trial. Id. “To entitle a defendant to present an affirmative defense

to the jury, his proffer must meet the minimum standard as to each element of the defense, so that

if a jury finds it to be true, it would support the defense.” Id.

        The Government argues Guzman-Cordoba has not established a prima facie case that she

acted under duress. It argues that she has not specified which members of the alleged drug-

trafficking organization threatened or pressured her nor has she stated the allegations or defenses

that she would admit she committed at the behest of those who were threatening her. (Filing No.

479 at 6-7.) The Government notes that Guzman-Cordoba does not contend that she was under

duress when she was stopped by officers who seized $131,421.00 from her in Chicago, Illinois in

January 2017. Id. at 7. Instead, she contends that she was threatened after returning from that trip

to Chicago, in essence admitting that she was a willing conspirator before that. Moreover,

Guzman-Cordoba has not explained why she did not report the drug-trafficking organization to

law enforcement even though she was left alone and had access to cell phones. Id.

        Guzman-Cordoba responds that she does not intend to offer a duress defense. (Filing No.

484.) She instead intends to rebut the Government’s evidence as to the mens rea element of the

conspiracy charge and possibly other elements of the charged offenses. She intends to produce

evidence as to the facts “as she lived and saw them,” and that the Government should not be able

to “chill” that production by linking it to an affirmative defense Guzman-Cordoba does not intend

to raise. Id. Her response to the Government’s Motion in Limine does not mention the

Government’s evidence she characterized as hearsay in her response to the Santiago Proffer.




                                                   3
        The Government’s Motion in Limine asks the Court to preclude Guzman-Cordoba “from

introducing evidence and making arguments relating to a duress defense.” (Filing No. 479 at 1.)

        The Government argues that Guzman-Cordoba “should not be permitted to present a duress

defense unless and until she can proffer facts that satisfy the elements of the affirmative defense.”

Id. at 6. On this basis, the Government’s Motion in Limine (Filing No. 479) is GRANTED.

However, this Entry will not limit Guzman-Cordoba’s ability to present evidence and testimony

that explains her mental state during the alleged drug trafficking conspiracy. Any dispute as to the

admissibility of evidence concerning Guzman-Cordoba’s motivation during the time period in

question will be resolved at trial.

        SO ORDERED.

Date: 4/10/2019



DISTRIBUTION:

Belle T. Choate
ATTORNEY AT LAW
choate@iquest.net

James A. Edgar
J. EDGAR LAW OFFICES, PC.
jedgarlawyer@gmail.com

Lawrence Darnell Hilton
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
lawrence.hilton@usdoj.gov

M. Kendra Klump
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kendra.klump@usdoj.gov




                                                 4
